      Case: 3:19-cv-00152-MJN Doc #: 12 Filed: 04/20/20 Page: 1 of 6 PAGEID #: 650



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON
CARRIE PORTER,

         Plaintiff,                                         Case No. 3:19-cv-152

vs.

COMMISSIONER OF SOCIAL SECURITY,                            Magistrate Judge Michael J. Newman
                                                            (Consent Case)
         Defendant.

______________________________________________________________________________
 DECISION AND ENTRY: (1) AFFIRMING THE ALJ’S NON-DISABILITY FINDING;
         AND (2) TERMINATING THIS CASE ON THE COURT’S DOCKET
______________________________________________________________________________

         This Social Security disability benefits appeal is before the undersigned for disposition

based upon the parties’ consent. Doc. 5. At issue is whether the Administrative Law Judge

(“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to Disability Insurance

Benefits (“DIB”) and/or Supplemental Security Income (“SSI”). 1 This case is before the Court on

Plaintiff’s Statement of Errors (doc. 8), the Commissioner’s memorandum in opposition (doc. 11),

the administrative record (doc. 6), 2 and the record as a whole.

                                                       I.

         A.      Procedural History

         Plaintiff filed for DIB and SSI alleging a disability onset date of March 21, 2014. PageID

118. Plaintiff claims disability as a result of a number of alleged impairments including, inter alia,




         1
            “The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are
identical . . . and are found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.920 respectively.” Colvin v.
Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). Citations in this Report and Recommendation to DIB
regulations are made with full knowledge of the corresponding SSI regulations, and vice versa.
        2
           Hereafter, citations to the electronically-filed administrative record will refer only to the PageID.

                                                       1
   Case: 3:19-cv-00152-MJN Doc #: 12 Filed: 04/20/20 Page: 2 of 6 PAGEID #: 651



normal pressure hydrocephalus, 3 pseudotumor cerebri, 4 bilateral hypermetropia, 5 and a major

depressive disorder. PageID 120.

        After denial of her application upon reconsideration, Plaintiff received a hearing before

ALJ Kevin R. Barnes on December 15, 2017. PageID 41-64. The ALJ issued a written decision

on May 25, 2018 finding Plaintiff not disabled. PageID 118-132. Specifically, the ALJ found at

Step Five that, based upon Plaintiff’s residual functional capacity (“RFC”) to perform a reduced

range of light work, 6 “there are jobs that exist in significant numbers in the national economy that

[Plaintiff] can perform[.]” PageID 123-132. Upon review, the Appeals Council affirmed the

ALJ’s decision on March 26, 2019, making the ALJ’s non-disability finding the final

administrative decision of the Commissioner. PageID 28-32. See Casey v. Sec’y of Health &

Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Plaintiff then filed this timely appeal. Cook

v. Comm’r of Soc. Sec., 480 F.3d 432, 435 (6th Cir. 2007).

        B.      Evidence of Record

        The evidence of record is adequately summarized in the ALJ’s decision (PageID 118-132),

Plaintiff’s Statement of Errors (PageID 632-37), and the Commissioner’s memorandum in


        3
            “Normal pressure hydrocephalus (NPH) is an abnormal buildup of cerebrospinal fluid (CSF) in
the brain's ventricles, or cavities.” Schlattman v. Colvin, No. 12-C-10422, 2014 WL 185009, at *1 n. 3
(N.D. Ill. Jan. 14, 2014).
         4
             Pseudotumor cerebri is “an unexplained increase in intracranial pressure.” Rawls v. Comm'r of
Soc. Sec., No. 2:13-CV-0412, 2014 WL 1091042, at *1 (S.D. Ohio Mar. 18, 2014), report and
recommendation adopted, No. 2:13-CV-00412, 2014 WL 4437290 (S.D. Ohio Sept. 9, 2014).
         5
            “Hypermetropia is farsightedness arising from decreased refractivity of the eye's lens.” Oldham
v. Berryhill, No. 2:16-CV-659, 2018 WL 773442, at *3 n. 5 (E.D. Va. Jan. 17, 2018), report and
recommendation adopted, No. 2:16-CV-659, 2018 WL 773132 (E.D. Va. Feb. 6, 2018).
         6
             Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds” and “requires a good deal of walking or standing, or…sitting most of
the time with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b). An individual
who can perform light work is presumed able to also perform sedentary work. Id. Sedentary work “involves
lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like docket files,
ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a certain amount
of walking and standing is often necessary in carrying out job duties.” 20 C.F.R. § 404.1567(a).


                                                     2
   Case: 3:19-cv-00152-MJN Doc #: 12 Filed: 04/20/20 Page: 3 of 6 PAGEID #: 652



opposition (PageID 642-49). The undersigned incorporates all of the foregoing and sets forth the

facts relevant to this appeal herein.

                                                 II.

       A.      Standard of Review

       The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the

correct legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46

(6th Cir. 2007). In performing this review, the Court must consider the record as a whole. Hephner

v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When

substantial evidence supports the ALJ’s denial of benefits, that finding must be affirmed, even if

substantial evidence also exists in the record upon which the ALJ could have found Plaintiff

disabled. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of

choice’ within which he [or she] can act without the fear of court interference.” Id. at 773.

       The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the

Commissioner will not be upheld where the [Social Security Administration] fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.” Bowen, 478 F.3d at 746.




                                                   3
   Case: 3:19-cv-00152-MJN Doc #: 12 Filed: 04/20/20 Page: 4 of 6 PAGEID #: 653



       B.      “Disability” Defined

       To be eligible for disability benefits, a claimant must be under a “disability” as defined by

the Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a

“disability” includes physical and/or mental impairments that are both “medically determinable”

and severe enough to prevent a claimant from (1) performing his or her past job and (2) engaging

in “substantial gainful activity” that is available in the regional or national economies. Id.

       Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 404.1520(a)(4). Although a dispositive finding at any step ends the

ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential

review poses five questions:

       1.      Has the claimant engaged in substantial gainful activity;

       2.      Does the claimant suffer from one or more severe impairments;

       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing
               of Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1;

       4.      Considering the claimant’s RFC, can he or she perform his or her past
               relevant work; and

       5.      Assuming the claimant can no longer perform his or her past relevant work
               -- and also considering the claimant’s age, education, past work experience,
               and RFC -- do significant numbers of other jobs exist in the national
               economy which the claimant can perform?

20 C.F.R. § 404.1520(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D.

Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social

Security Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).




                                                  4
    Case: 3:19-cv-00152-MJN Doc #: 12 Filed: 04/20/20 Page: 5 of 6 PAGEID #: 654



                                                    III.

        In her Statement of Errors, Plaintiff argues the ALJ failed to include limitations that she

would be off-task and/or absent as a result of headache symptoms. PageID 632-37.

        Although Plaintiff complains of headaches, the medical evidence of record, including the

treatment notes of her treating neurologist John M. McGregor, M.D., indicate such symptoms were

generally mild, minor, and/or intermittent (managed by adjustment of Plaintiff’s shunt), and her

MRI findings were unremarkable. 7 See PageID 362, 364-65, 373, 444. Additionally, while

Plaintiff complains of more significant headache symptoms beginning in May 2017, Dr. McGregor

notes, and Plaintiff reports, an improvement in the same by September 2017. PageID 564.

        Here, the Vocational Expert (“VE”) testified that an individual who would be off-task more

than 20% of the day, or absent two or more days in a month because of headaches, would be

precluded from performing work on a sustained basis (i.e., disabled per Social Security

regulations); however, substantial evidence of record supports the ALJ’s conclusion that Plaintiff

is not so limited. See Reeves v. Comm'r of Soc. Sec., 618 F. App'x 267, 275 (6th Cir. 2015) (finding

an ALJ is not required to adopt every limitation even where he or she gives “great weight” to

medical source opinions). Moreover, no medical source of record opines that Plaintiff is limited

to the extent she claims as a result of her headaches. 8



        7
           Notably, Dr. McGregor opines shortly after Plaintiff’s alleged disability onset date that Plaintiff
has "headaches that are manageable,” and “[s]he may return to work without restrictions.” PageID 365.
         8
           Plaintiff testified that Dr. McGregor filled out a medical form with regard to her impairments in
December 2017. PageID 54-55. Plaintiff’s counsel advised the ALJ that if such form existed it would be
requested from the treating source. PageID 55. The ALJ provided Plaintiff five days after the conclusion
of the hearing to provide any additional records supporting her claim. PageID 63. In addition, the Appeals
Council provided Plaintiff twenty-five days to submit additional evidence for its consideration in June 2018.
PageID 36-37. While the record does not include such a medical form, to the extent such evidence does
exist, the undersigned notes Plaintiff was given the opportunity to provide the same to the Commissioner
for consideration. See Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v.
Yuckert, 482 U.S. at 146 n. 5 (1987) (“It is not unreasonable to require the claimant, who is in a better
position to provide information about his [or her] own medical condition, to do so”).

                                                      5
   Case: 3:19-cv-00152-MJN Doc #: 12 Filed: 04/20/20 Page: 6 of 6 PAGEID #: 655



       Accordingly, having carefully reviewed the administrative record and the parties’ briefs,

and also having carefully considered the ALJ’s analysis leading to the non-disability finding here

at issue, the Court finds the ALJ carefully and reasonably developed and reviewed the record;

appropriately considered the medical evidence at issue; properly weighed opinion evidence based

upon reasons supported by substantial evidence; reasonably assessed the consistency of Plaintiff’s

statements regarding her disability with respect to the record as a whole; posed appropriate

hypothetical questions to the VE; accurately determined Plaintiff’s RFC; and appropriately

concluded, at Step Five (and in reliance on the VE’s sworn testimony), that Plaintiff can perform

a significant number of jobs in the national economy.

       Accordingly, the Court AFFIRMS the ALJ’s non-disability finding as supported by

substantial evidence, and TERMINATES this case on the docket.

       IT IS SO ORDERED.


Date: April 18, 2020                                s/Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge




                                                6
